DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (US Patent 6,922,534 B2) in view of Suzuki et al (US Patent 7,099,607 B2, related to IDS citation 1 JP 2005-031652) and Kuo et al (US 7,205,644 B2).
With regard to claims 1 and 11: Goto discloses in Figures 20-26 a cartridge provided in a detachably attachable manner to an apparatus body of an image forming apparatus that forms an image on a recording medium (process cartridge B which is inserted into image forming apparatus A), the cartridge comprising: a memory (storage means 120) and a memory support member which supports the memory (the surface of 120a that stores information related to the cartridge (see column 24 lines 4-13) and a cartridge electrical contact (121a and 121b) which are configured to be electrically connectable to a body electrical contact of the apparatus body in order to transfer information on the semiconductor device to the image forming apparatus body (see column 24 lines 13-23 disclosing information exchange with the main body using the electrical contacts in combination with abutting contacts 134a and 134b of the apparatus).  In Goto the memory has a rear (non-electrical-contact) surface which is used to affix the memory to the appropriate position of the memory support member via some form of bonding (adhesive tape, a “bonding agent”, or the like per column 25 lines 33-34) during the method used to manufacture the cartridge.  Because the rear surface of the memory and surface 112e of the memory support member are used to bond the two parts together, they can be considered “bonding faces” as claimed.
Goto does not disclose the materials of the memory or the cartridge body or cross-sectional constructional details of the memory element, and thus does not disclose that the memory has a sealing material made of a thermoplastic resin which matches a thermoplastic resin in the support member and which protects the semiconductor device, the sealing material forming the bonding face of the memory. Goto also does not disclose that solvent welding is used as part of the manufacturing method of the cartridge to fix the bonding faces of the memory and the memory support member to each other, although Goto does indicate that many different types of 
Suzuki teaches that solvent welding may be used to affix elements in an image forming cartridge together, and that such a process provides a high degree of positioning precision as well as resulting in reduced part deformation, see for examples column 12 lines 5-13 and column 10 lines 51-55.  
Suzuki notes that the solvent joining technique requires that the joining surfaces of the parts to be joined be formed of a styrene based thermoplastic resin (see column 9 lines 1-17, particularly 15-17), and as such a person having ordinary skill in the art at the time of filing would have recognized that the teaches of Suzuki would only be applicable to mounting a memory device if a styrene-based housing or element could be used to manufacture a memory device. Kuo teaches that this is the case, teaching that a memory unit can be formed with the semiconductor elements which form the memory (memory chips 220) contained within a sealing element 240 for protection, with that sealing element being formable of polystyrene. See column 4 lines 39-47.
It would have been obvious to a person having ordinary skill in the art at the time of filing to have formed the memory of Goto with a polystyrene sealing material over the semiconductor memory chips for protection and to allow for the memory of Goto to be fixed in place using solvent welding as in Suzuki, in order to achieve high positioning precision and prevent part deformation (both of which would improve the reliability of the electrical connection between the memory and the image forming apparatus body when the cartridge is mounted therein).
With regard to claims 2-3: in the combination as applied, the thermoplastic resin is polystyrene, to both protect the memory chips and to enable the use of the method taught by Suzuki.
With regard to claims 4-5: Suzuki teaches that a terpene-based solvent, specifically a d-limonene based solvent, should be used for the solvent welding process as such a composition enables the use of a very small amount of solvent which then evaporates and diffuses after performing the weld.  See column 9 lines 1-10.  It would have been obvious to a person having ordinary skill in the art at the time of filing to have used such a solvent in the combination to minimize the amount used (and thus cost) and eliminate the need to remove the solvent after application.
With regard to claim 9: The memory support member of Goto includes a groove in a grounding face facing the bonding face of the memory (and thus in the combination, facing the sealing material).  The grooves of Goto are best seen in Figure 21A and are formed between the ribs which define the bonding face of the memory support member and act to adjust the bonding force between the memory and the rest of the cartridge (see column 24 lines 41-60).
With regard to claim 10: Goto discloses that the substrate in the memory has a groove 112h which is formed in an opposite face which is facing part 112j of the memory support member).  In the combination this groove would be formed in the sealing material as the sealing material in the combination makes up the rear outer surface of the memory to protect the chips of the memory.

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach that the sealing material used in the memory also contains an inorganic filler and an epoxy resin.  In Suzuki the bonded materials are made of polystyrene without an epoxy resin.  Additionally in Suzuki an inorganic material is added to that polystyrene (in addition to an organic rubber material to make the polystyrene HIPS), but that inorganic material is not a “filler” as claimed but a fire retardant.
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LEON W RHODES, JR/Examiner, Art Unit 2852